Dismissed and Memorandum Opinion filed March 2, 2005








Dismissed and Memorandum Opinion filed March 2, 2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01275-CR

 
____________
 
AMBER LACHELLE
SPICER, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 2
Harris County, Texas
Trial Court Cause No.
1301063
 

 
M E M O R A N D U M   O P I N I O N
Amber Lachelle Spicer entered a plea of guilty to theft
pursuant to a plea bargain and the trial court deferred adjudicating guilt,
placed her under community supervision for one year, and assessed a $300
fine.  Subsequently, the State filed a
motion to adjudicate guilt.  The trial court
did not adjudicate guilt, but amended Spicer=s conditions of community
supervision.  Spicer filed a pro se
notice of appeal.




Generally, an appellate court only has jurisdiction to
consider an appeal by a criminal defendant where there has been a final
judgment of conviction.  Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961);  McKown v. State, 915 S.W.2d 160, 161 (Tex.
App. B Fort Worth 1996, no pet.).  The exceptions include:  (1) appeals from deferred adjudication
community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex. Crim.
App.1997); (2) appeals from the denial of a motion to reduce bond, TEX.R.APP.
P. 31.1; McKown, 915 S.W.2d at 161; 
and (3) certain appeals from the denial of habeas corpus relief, Wright
v. State, 969 S.W.2d 588, 589 (Tex. App.BDallas 1998, no pet.);  McKown, 915 S.W.2d at 161. 
Spicer did not file a timely notice of
appeal from the trial court=s decision to
defer adjudication.  The imposition of
amended conditions of community supervision is not a separately appealable
order.  Because this appeal does not fall
within the exceptions to the general rule that appeal may be taken only from a
final judgment of conviction, we have no jurisdiction. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 2, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).